DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,820,457. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent No. 10,820,457 discloses:
Re claim 1, an electromagnetic wave shielding sheet, comprising: a protection layer, a metal layer, and a conductive adhesive layer, wherein the metal layer has a plurality of openings, and an aperture ratio of the openings is in a range of 0.1% or more to less than 15%; and a tensile breaking strength is 10 N/20 mm -80 N/20 mm (col. 25, lines 61-66).
Re claim 2, wherein an average value of a circularity factor of the openings of the metal layer obtained by an expression below is 0.5 or more,herein, the perimeter is a length of an outer circumference when an image which is obtained by observing the metal layer by any one of an optical microscope, a laser microscope and an electron microscope is read, a plane of the opening becomes a direction perpendicular to an observation viewpoint, the opening capable of being entirely confirmed is extracted, and a extracted opening is projected two-dimensionally; and the area is a breadth of a region defined by the outer circumference when the extracted opening is projected two-dimensionally (col. 26, lines 44-58).

Re claim 3, 4, wherein a thickness of the metal layer is 0.5µm -5 µm (col. 26, lines 59-61).

Re claims 5-8, wherein the conductive adhesive layer contains a thermosetting resin and a conductive filler, and a content of the conductive filler in the conductive adhesive layer is 35 mass%- 90 mass% (col. 26, lines 64-67).
Re claim 9, a cover coat layer, and a wiring board having signal wirings and an insulation base material (col. 27, lines 7-10).
Re claim 10, wherein the signal wirings have signal circuits and ground circuits; a via is arranged on the cover coat layer to expose the ground circuits; and an area of the via is 0.008 mm2 or more and 0.8 mm2 or less (col. 27, lines 11-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2016/0120077) in view of Kato et al (US 2012/0247868) and Kagawa (US 2017/0288314).

Re claim 1. An electromagnetic wave shielding sheet, comprising: a protection layer (2, 3), a metal layer (4), and a conductive adhesive layer (5), wherein the metal layer has a plurality of openings (4a), but does not disclose an aperture ratio of the openings is 0.1%-20%; and a tensile breaking strength is 10 N/20 mm -80 N/20 mm.
Re claim 3, wherein a thickness of the metal layer is 0.5pm -5 pm [0052],


Re claim 9, a cover coat layer (9), and a wiring board having signal wirings (8) and an insulation base material (7).
Re claim 10, wherein the signal wirings have signal circuits (8a) and ground circuits (8b); a via is arranged on the cover coat layer to expose the ground circuits (Fig 2)[0073]; but does not disclose an area of the via is 0.008 mm2 or more and 0.8 mm2 or less.
Kato teaches the use of a tensile breaking strength is 10 N/20 mm -80 N/20 mm [0120], It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shielding sheet by employing specific tensile strength for enhancing performance.
Kagawa teaches the use of an aperture ratio of the openings (21) which is 0.1%-20% (15-60%)[0075] for transmission viewablity. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the metal layer or the openings of Watanabe by employing the aperture ratio of 15-20% for transmission viewablity.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the via of Watanabe by employing 0.008 - 0.8 mm2 for intended use, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 2, 4, 6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG V NGO/Primary Examiner, Art Unit 2847